                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 ENTERTAINMENT ONE UK LTD.,

         Plaintiff,
                                                                No. 20-cv-03281
 v.
                                                                Judge Andrea R. Wood
 THE PARTNERSHIPS AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”,

         Defendants.



                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on Plaintiff, Entertainment One UK Ltd.’s (“eOne”

or “Plaintiff”) motion for a Preliminary Injunction, and this Court having heard the evidence before

it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against

the defendants identified on Schedule “A” (collectively, the “Defendants”).

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois
residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can and do purchase products using counterfeit versions of Plaintiffs’ Trademarks and

Copyrights. See Docket No. 13, which includes screenshot evidence confirming that each

Defendant Internet Store does stand ready, willing and able to ship its counterfeit goods to

customers in Illinois bearing infringing and/or counterfeit versions of the PJ Masks Trademarks

and Copyrights.

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of eOne’s previously

granted Motion for a Temporary Restraining Order establishes that eOne has a likelihood of

success on the merits; that no remedy at law exists; and that eOne will suffer irreparable harm if

the injunction is not granted.

       Specifically, eOne has proved a prima facie case of trademark infringement because: (1)

the PJ Masks trademarks are distinctive marks and registered with the U.S. Patent and Trademark

Office on the Principal Register; (2) Plaintiff’s federally registered trademarks are valid and in full

force and effect; (3) Defendants are not licensed or authorized to use any of the PJ Masks

Trademarks and/or Copyrights; and, (4) Defendants’ use of the PJ Masks Trademarks is causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with eOne.

Furthermore, Defendants’ continued and unauthorized use of the PJ Masks trademarks

irreparably harms eOne through diminished goodwill and brand confidence, damage to eOne’s

reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to address such

damage; and, therefore, eOne has an inadequate remedy at law. Moreover, the public interest is


                                                  2
served by entry of this Preliminary Injunction to dispel the public confusion created by

Defendants’ actions. Accordingly, this Court orders that:

1.     Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under, or in active concert with them be

       temporarily enjoined and restrained from:

        a. using eOne’s PJ Masks Trademarks, Copyrights and/or any reproductions,

            counterfeit copies or colorable imitations thereof, in any manner in connection

            with the distribution, marketing, advertising, offering for sale, or sale of any

            product that is not a genuine PJ Masks product or not authorized by eOne to be

            sold in connection with eOne’s PJ Masks Trademarks and/or Copyrights;

       b.   passing off, inducing, or enabling others to sell or pass off any product as a

            genuine PJ Masks product or any other product produced by eOne, that is not

            eOne’s nor produced under the authorization, control or supervision of eOne

            nor approved by eOne for sale under eOne’s PJ Masks Trademarks and/or

            Copyrights;

       c.   committing any acts calculated to cause consumers to believe that Defendants’

            products are those sold under the authorization, control, or supervision of eOne,

            or are sponsored by, approved by, or otherwise connected with eOne;

       d.   further infringing eOne’s PJ Masks Trademarks and/or Copyrights and

            damaging eOne’s goodwill;

       e.   otherwise competing unfairly with eOne in any manner;

       f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

            distributing, returning, or otherwise disposing of, in any manner, products or


                                                 3
          inventory not manufactured by or for eOne, nor authorized by eOne to be sold

          or offered for sale, and which bear any of eOne’s PJ Masks Trademarks,

          Copyrights, and/or any reproductions, counterfeit copies, or colorable imitations

          thereof;

     g.   using, linking to, transferring, selling, exercising control over, or otherwise

          owning the Online Marketplace Accounts, Seller Aliases, or any other domain

          name or online marketplace account that is being used to sell or is the means by

          which Defendants could continue to sell Counterfeit PJ Masks Products; and

     h.   operating and/or hosting websites operated by Defendants that are involved

          with the distribution, marketing, advertising, offering for sale, or sale of any

          product bearing eOne’s PJ Masks trademarks or any reproductions, counterfeit

          copies or colorable imitations thereof that is not a genuine PJ Masks product

          or not authorized by eOne to be sold in connection with eOne’s PJ Masks

          trademarks.

2.   Those in privity with Defendants and with actual notice of this Order, including any online

     marketplaces such as Amazon, iOffer and Alibaba Group Holding Ltd., Alipay.com Co.,

     Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms,

     Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

     Yahoo, web hosts for the Defendant Seller Aliases, and domain name registrars, shall

     within three (3) business days of receipt of this Order:

          a. disable and cease providing services for any accounts through which

             Defendants engage in the sale of counterfeit and infringing goods using the




                                               4
             PJ Masks Trademarks and/or Copyrights, including any accounts

             associated with the Defendants listed on the Schedule A;

         b. disable and cease displaying any advertisements used by or associated with

             Defendants in connection with the sale of counterfeit and infringing goods

             using the PJ Masks Trademarks and/or Copyrights; and

         c. take all steps necessary to prevent links to the Seller Aliases identified on

             the Schedule A from displaying in search results, including, but not limited

             to, removing links to the Seller Aliases from any search index.

3.   Defendants and any third party with actual notice of this Order who is providing services

     for any of the Defendants, or in connection with any of Defendants’ websites with the

     Seller Aliases or other websites operated by Defendants, including, without limitation, any

     online marketplace platforms such as iOffer and Alibaba, advertisers, Facebook, Internet

     Service Providers (“ISP”), web hosts, back-end service providers, web designers,

     sponsored search engine or ad-word providers, banks, merchant account providers,

     including PayPal, Alibaba, Western Union, third party processors and other payment

     processing service providers, shippers, and domain name registrars (collectively, the

     “Third Party Providers”) shall, within five (5) business days after receipt of such notice,

     provide to eOne expedited discovery, including copies of all documents and records in such

     person’s or entity’s possession or control relating to:

         a. The identities and locations of Defendants, their agents, servants,

            employees, confederates, attorneys, and any persons acting in concert or

            participation with them, including all known contact information;




                                               5
         b. the nature of Defendants’ operations and all associated sales and financial

            information,   including,   without   limitation,   identifying   information

            associated with the Online Marketplace Accounts, the Seller Aliases, and

            Defendants’ financial accounts, as well as providing a full accounting of

            Defendants’ sales and listing history related to their respective Online

            Marketplace Accounts;

         c. Defendants’ websites and/or any Online Marketplace Accounts;

         d. The Defendant Seller Aliases or any domain name registered by

            Defendants; and

         e. Any financial accounts owned or controlled by Defendants, including their

            agents, servants, employees, confederates, attorneys, and any persons acting

            in concert or participation with them, including such accounts residing with

            or under the control of any banks, savings and loan associations, payment

            processors or other financial institutions, including, without limitation,

            PayPal, WISH, Amazon, Alibaba, Western Union, or other merchant

            account providers, payment providers, third party processors, and credit

            card associations (e.g., MasterCard and VISA).

4.   Defendants and any persons in active concert or participation with them who have actual

     notice of this Order shall be temporarily restrained and enjoined from transferring or

     disposing of any money or other of Defendants’ assets until further ordered by this Court.

5.   Western Union shall, within two (2) business days of receipt of this Order, block any

     Western Union money transfers and funds from being received by the Defendants

     identified in the Schedule A until further ordered by this Court.


                                              6
6.   eBay, Inc. (“eBay”), PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH”), Amazon

     Payments, Inc. (“Amazon”) and Alipay US, Inc. (“Alipay”) shall, within two (2) business

     days of receipt of this Order, for any Defendant or any of Defendants’ Online Marketplace

     Accounts or websites:

     a. Locate all accounts and funds connected to Defendants, Defendants’ Online

         Marketplace Accounts or Defendants’ websites, including, but not limited to, any

         eBay, PayPal, WISH, Amazon and Alipay accounts connected to the information

         listed in the Schedule A hereto or the email addresses identified by third parties

         for Defendants; and

      b. Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

         from transferring or disposing of any money or other of Defendants’ assets

         until further ordered by this Court.

7.   Any banks, savings and loan associations, payment processors, or other financial

     institutions, for any Defendant or any of Defendants’ Online Marketplace Accounts or

     websites, shall within two (2) business days of receipt of this Order:

         a. Locate all accounts and funds connected to Defendants, Defendants’ Online

         Marketplace Accounts or Defendants’ websites, including, but not limited to,

         any accounts connected to the information listed in the Schedule “A” hereto or

         the email addresses provided for Defendants by third parties; and

      b. Restrain and enjoin such accounts from receiving, transferring or disposing of

         any money or other of Defendants’ assets until further ordered by this Court.

8.   eOne may provide notice of these proceedings to Defendants, including notice of the

     preliminary injunction hearing and service of process pursuant to Fed. R. Civ. P. 4(f)(3),


                                                7
       by electronically publishing a link to the Complaint, this Order and other relevant

       documents on a website, and/or by sending an e-mail to the e-mail addresses provided for

       Defendants by third parties that includes a link to said website. The Clerk of Court is

       directed to issue a single original summons in the name of “1996store and all other

       Defendants identified in the Complaint” that shall apply to all Defendants. The

       combination of providing notice via electronic publication and/or e-mail, along with any

       notice that Defendants receive from domain name registrars and payment processors, shall

       constitute notice reasonably calculated under all circumstances to apprise Defendants of

       the pendency of the action and afford them the opportunity to present their objections.

9.    The Clerk of Court is directed to unseal Plaintiff’s Amended Complaint, Exhibit 1 to the

       Complaint, Exhibit 2 to the Complaint, Schedule “A” to the Complaint, Motion for

       Temporary Restraining Order and its memorandum and supporting pleadings and exhibits,

       Motion for Electronic Service of Process and its memorandum and supporting pleadings

       and exhibits, and the Temporary Restraining Order effective immediately.

10.    Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two days’ notice to eOne or on shorter notice as set by this Court.

11.    The $10,000 bond posted by eOne shall remain with the Court until a Final disposition of

       this case or until this Preliminary Injunction is terminated.


Dated: July 7, 2020


                                      _____________________________________
                                      Andrea R. Wood
                                      United States District Judge




                                                 8
